Citation Nr: 0911100	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm/shoulder 
disorder, including left shoulder impingement syndrome 
(supraspinatus tear).

2.  Entitlement to service connection for a right 
arm/shoulder disorder.

3.  Entitlement to an increased (compensable) rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970 and from January 3, 1991 to June 20, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The issues of entitlement to an increased rating for hearing 
loss and entitlement to service connection for right and left 
arm/shoulder disorders were remanded to the RO in February 
2008.  The requested development has been completed.


FINDINGS OF FACT

1.  A left shoulder disorder did not have its onset during 
service and is unrelated to service.  

2.  The Veteran does not currently have a right shoulder 
disorder.

3.  The Veteran's hearing loss is no worse than level II for 
either ear.


CONCLUSIONS OF LAW

1.  The criteria for connection for left arm/shoulder 
disorder, including left shoulder impingement syndrome 
(supraspinatus tear), are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for connection for right arm/shoulder 
disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; and (3) 
what evidence VA will attempt to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied.  A March 2004 letter 
to the veteran addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

With regard to claims for service connection, the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, such as the Veteran's 
hearing loss claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's March 2004 letter did not describe the particular 
rating criteria used in evaluating hearing loss disability.  
Although the Veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the Veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the Veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the flaws in the 
original letter.  In a May 2008 letter, the Veteran was 
provided notice in compliance with Vazquez-Flores.  Then, the 
claim was readjudicated in an October 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Concerning the service connection claims, the March 2004 
notice letter predated the February 2005 initial adjudication 
and was adequate except for failing to notify the Veteran of 
effective dates and degrees of disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was 
accomplished in March 2006.   Further, any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran.  VA also examined the veteran in 
December 2004 and in August 2008.  Accordingly, VA has 
satisfied its assistance duties.


Service connection for arms/shoulders

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran maintains that his shoulder/arm disorders 
"happened during my time in the military" and were 
"incurred coincidental to my military service."  See 
Statements dated April 20, 2005, and September 6, 2005.

In this case, the service treatment records show the Veteran 
denied shoulder and elbow trouble in February 1990.  He 
reported having had painful or trick shoulder or elbow in 
April 29, 1991 and August 27, 1994.  Clinical evaluation of 
his shoulders and arms were normal on service examinations in 
April 1991 and August 1994.  A sick slip shows that the 
veteran complained of a sore throat, ear, and arm on March 
14, 1991.  

Post service, the Veteran complained of right shoulder pain 
in March 1995 and  right acromial bursitis was reported in 
June 1995.  In January 1996, the veteran reported right 
shoulder pain since 1991 with limitation of movement and slow 
movement.  Examination revealed right shoulder pain but no 
limitation of motion or crepitus.  An X-ray showed some 
fullness of the subacromial bursa, and the assessment was 
right shoulder pain compatible with bursitis.  

On VA examination in January 1997, the Veteran was status 
post right shoulder acromial bursitis but had satisfactory 
musculoskeletal function.

On VA examination in December 2004, the Veteran complained of 
pain in both shoulders that had been insidious and slow in 
evolution, and was not related to trauma.  A magnetic 
resonance imaging (MRI) of the left shoulder revealed mild 
impingement of the supraspinatus tendon and a small tear of 
the supraspinatus tendon.  The diagnosis was left shoulder 
impingement syndrome (supraspinatus tear).  

On VA examination in August 2008, the Veteran reported that 
he had been separated from the National Guard in 2001, that 
he had injured his right shoulder during National Guard 
training in 2001, and that his left shoulder pain began in 
2002.  He stated that he was treated for his right shoulder 
pain by VA after the 2001 injury.  After examination, the 
diagnoses were unremarkable left shoulder by examination that 
day, left shoulder small supraspinatus tendon tear by 
December 2004 MRI, and no subacromial bursitis of the right 
shoulder on physical examination that day.  The examiner 
indicated that it was not likely that the Veteran's left 
shoulder disorder was secondary to service as he had not had 
any left shoulder problems in service.  

Regardless of whether the Veteran had a right shoulder 
problem in service, the claim was filed in February 2004, and 
no right shoulder disability has been shown since February 
2004.  No right shoulder disorder was shown on VA examination 
in December 2004, and none was found on VA examination in 
August 2008.  The Veteran was specifically examined for right 
shoulder disorder in August 2008 and the bursitis which had 
been suspected in 1996 was not found.  

At no time during the pendency of this appeal has the veteran 
demonstrated, nor does the evidence show, that he has a 
currently diagnosed right arm/shoulder disorder.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  In the absence of a 
currently diagnosed right arm or shoulder disorder, service 
connection is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The preponderance of the evidence indicates that there was no 
left shoulder disease or injury in service.  The Veteran 
himself indicated in August 2008 that he had not injured his 
left shoulder in service.  Although he had a small left 
supraspinatus tendon tear by MRI in December 2004, this is 
unrelated to any incident of service.  The Veteran indicated 
in August 2008 that his left shoulder pain had begun in 2002 
after service discharge, and the VA examiner in August 2008 
indicated that it was not likely secondary to service.  There 
is no competent medical evidence of record showing that a 
left shoulder disorder had its onset during active service or 
is related to any in-service disease or injury.  Accordingly, 
service connection can not be established.

The representative argued in February 2009 that the August 
2008 VA examiner determined that the Veteran was not a 
credible witness; however, the Board finds that the examiner 
made no such determination.  The examiner noted only that the 
service treatment records were negative for any left shoulder 
injury during service and that the Veteran himself had 
admitted that his left shoulder did not begin to bother him 
until after service.  The representative argued that the 
service treatment records supported the finding of a left 
shoulder injury in service.  However, the information the 
Veteran gave in August 2008 was more specific than what was 
provided in service and so it is considered more reliable.  
The service treatment records show complaints of a painful 
shoulder, but do not identify which shoulder or discuss any 
injury.  And with respect to the right arm or shoulder, in 
the absence of a current disability, the matter of whether or 
not the Veteran suffered a right shoulder injury during 
service is irrelevant.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claims are denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for left and right arm/shoulder 
disorders and that, therefore, the provisions of § 5107(b) 
are not applicable.

Hearing loss rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. 38 C.F.R. Part 4 
contains the rating schedule.

The veteran's appeals the RO's February 2005 decision rating 
his bilateral hearing loss disability as noncompensable under 
38 C.F.R. § 4.85, Diagnostic Code 6100, which is the most 
appropriate because it is the only Diagnostic Code for 
hearing loss.

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the 
Court noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  The test 
procedures required to measure hearing loss disability are 
set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in 
evaluating hearing loss disability.  Thus, an examination 
that meets the requirements of 38 C.F.R. § 4.85 and the 
assignment of the disability evaluation through the 
mechanical application of the rating schedule, as recognized 
by the Court in Lendemann, would meet the statutory and 
regulatory requirements that the rating be based, as far as 
practicable, upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in initial and increased rating cases, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  The Board concludes that the disability has 
not significantly changed and that a uniform rating is 
warranted.

On VA examination in December 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
60
80
41
LEFT
15
15
80
95
51

Speech recognition scores, using the Maryland CNC test, were 
88 percent in each ear.

Private audiometry in July 2005 revealed a severe high-
frequency hearing loss bilaterally with excellent 
discrimination ability.  

On VA audiometric evaluation in August 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
60
75
40
LEFT
10
15
80
95
50

Speech recognition scores, using the Maryland CNC test, were 
88 percent in each ear.

The results of the audiometric testing demonstrate hearing 
level II in the right and left ear under Table VI of 
38 C.F.R. § 4.85.  Table VII from 38 C.F.R. § 4.85 indicates 
to assign a noncompensable rating under the circumstances.  
The provisions of 38 C.F.R. § 4.86 (a) and (b) (2008), 
indicating what to do when there are exceptional patterns of 
hearing impairment, do not apply, as an exceptional hearing 
pattern as described in those provisions is not demonstrated.  
The preponderance of the evidence is against a compensable 
rating and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided. 38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The veteran's symptoms associated with his service-connected 
hearing loss cause difficulty following group and telephone 
conversations and listening to the television.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the veteran's 
disability.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.


ORDER

Service connection for left arm/shoulder disorder, including 
left shoulder impingement syndrome (supraspinatus tear), is 
denied.

Service connection for right arm/shoulder disorder is denied.

An increased rating for hearing loss is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


